Dear Ms. Butler:
You have requested the opinion of this office on the applicability of the Louisiana Procurement Code and the Louisiana Public Bid Law to public housing authorities created pursuant to Louisiana statute.
The Louisiana Procurement Code, R.S., 39:1551-1754, is applicable to contracts paid for with public funds entered into by the any part of the executive or judicial branches of state government. R.S. 39:1554 and 1556(10).  Housing authorities created pursuant to Louisiana law are not state agencies within the executive or judicial branches of state government but are rather political subdivisions of the state or of a local governing authority.  As such they are subject to the provisions of the Louisiana Public Bid Law, R.S. 38:2211-2296.  The definition of the public entities which are subject to that statute explicitly includes "any public housing authority".  R.S. 38:2211(10).
Under the provisions of the Public Bid Law, contracts for public works projects costing $100,000 or more must be advertised and let by contract to the lowest responsible and responsive  bidder. There are no provisions which set forth procurement requirements for smaller public works projects.  R.S. 38:2212A(1)(a)  (d).
Contracts for the purchase of materials and supplies exceeding $15,000 must be advertised and let by contract to the lowest responsible and responsive bidder.  Contracts for purchases of materials and supplies costing $7,500 or more, but less than $15,000, must be made by obtaining no fewer than three telephone or fax quotations on the same specifications for the desired purchase.  R.S. 38:2212.1A(1)(a)  (b). There are no provisions which set forth procurement requirements for smaller purchases.
I trust that this answers your inquiry.  Please advise if we may be of any further assistance to you in this matter.
Yours very truly
                             RICHARD P. IEYOUB Attorney General
                             BY:  ________________________________ GLENN R. DUCOTE Assistant Attorney General
RPI/GRD/dra
Date Received: Date Released:  February 2, 2001
Glenn R. Ducote Assistant Attorney General